                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   USAA LIFE INSURANCE COMPANY,                            CASE NO. C18-1250-JCC
10                             Plaintiff,                    ORDER
11          v.

12   KENDRA K. GUNHOLD, et al.,

13                             Defendants.
14

15          The parties have filed a stipulation and proposed order of dismissal (Dkt. No. 14).
16   Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing, and
17   this action is DISMISSED with prejudice. Plaintiff USAA Life Insurance Company is
18   DIRECTED to disburse the net benefits of the policy, less Plaintiff’s fees and costs regarding the
19   instant action, in the amount of $3,890.75, to Bruce R. Moen, Personal Representative of the
20   Estate of Ryan P. Gunhold. The Clerk is directed to CLOSE this case.
21          DATED this 4th day of January 2019.




                                                          A
22

23

24
                                                          John C. Coughenour
25                                                        UNITED STATES DISTRICT JUDGE
26


     ORDER
     C18-1250-JCC
     PAGE - 1
